DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2014/0254111) in view of Kim et al. (US 2015/0201492).

    PNG
    media_image1.png
    472
    564
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    613
    956
    media_image2.png
    Greyscale

Regarding claim 22, Yamazaki (figures 1a, 2a, 3a) discloses:
A display device comprising: 
a substrate (1101, ¶0041) including a first region (102), a second region (including elements 112 and 114) and a bending region (110, ¶0051) between the first region and the second region; 
a display panel (102, ¶0038) disposed in the first region including a plurality of signal lines; and 
a plurality of pad terminals (112, ¶0043) disposed within the second region and electrically connected to the plurality of signal lines (¶0044), wherein the bending region has a first width, and the second region has a second width.  
Yamazaki does not disclose “the second region has a width greater than greater than the first width, and wherein an edge of the first region has a rounded shape at a position adjacent to the bending region”.  
In a similar device, however, Kim (figures 6, 7) discloses a display device (600, ¶0109) comprising a substrate (602, ¶0109) including a first region (612), a second region (613) and a bending region (610, ¶0112) between the first region and the second region, a display panel (601, ¶0111) disposed in the first region (612) including a plurality of signal lines (606, ¶0112) and a plurality of pad terminals (611, ¶0112) disposed within the second region (613) and electrically connected to the plurality of signal lines (606, ¶0057, ¶0112) wherein the bending region (610) has a first width (width is reduced between adjacent slits 614, ¶0117, ¶0118) and the second region has a second width greater than the first width, and wherein an edge of the first region (612) has a rounded shape at a position adjacent to the bending region (610).  Kim discloses a structure as taught provides easier folding of the substrate (¶0118).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki, including providing a second region has a width greater than greater than the first width, and wherein an edge of the first region has a rounded shape at a position adjacent to the bending region in order to provide easier folding as taught by Kim.
Regarding claim 23, Yamazaki further discloses:
wherein the bending region (110) is bent such that the second region (including elements 112 and 114) overlaps the first region (102).  
Regarding claim 24, Yamazaki further discloses:
wherein the bending region (110) is bent such that the first region (102) and the second region are perpendicular to each other (figure 1b).  
Regarding claim 25, Yamazaki further discloses:
wherein the first width of the bending region is substantially identical over the entirety of the bending region (110).  
Regarding claims 26-31, Yamazaki in view of Kim does not disclose the claimed size a shape limitations.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case a change in the width of the bending region and a change in the shape of the first region would not modify the function of the display device, therefore the claimed device was not patentably distinct from the prior art device.
Regarding claim 32, Yamazaki further discloses:
a plurality of connection wires (111) disposed within the bending region and connecting the plurality of signal lines (of display 102) to the plurality of pad terminals (112).  
Regarding claim 33, Yamazaki further discloses:
the plurality of connection wires (111) includes a first connection wire and a second connection wire adjacent to the first connection wire, and the first connection wire and the second connection wire are disposed within a same layer (figure 1a, 1b).
Regarding claim 34, Yamazaki in view of Kim does not disclose “wherein the plurality of connection wires is disposed within a plurality of layers”.  However, Applicant is advised that since Yamazaki discloses connection wires in a single layer, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide noise reduction by providing multiple wiring layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, the claimed limitations were considered met.
Regarding claim 35, Yamazaki further discloses:
wherein the plurality of signal lines (111) transmits a scan signal or a data signal (¶0044).
Regarding claim 36, Yamazaki further discloses:
further comprising a flexible circuit board (101) bonded with the plurality of pad terminals (112) and disposed with a first driving chip (113) on one surface.
Regarding claim 37, Yamazaki in view of Kim does not disclose “a second driving chip disposed within the second region and electrically connected to the plurality of padKWON et al, SN. 17/130,584Dkt. 8071-780 CON 2 Page 5 terminals”.  However, Applicant is advised that since Yamazaki teaches a first driving chip, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional functionality through an additional driving chip, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, the claimed limitations were considered met.
Regarding claim 38, Yamazaki further discloses:
wherein a plurality of organic light emitting elements (“pixels”, ¶0038) are disposed within the first region (102).
Regarding claim 39, Yamazaki further discloses:
wherein the second region has a substantially quadrangular shape (figure 1a).
Regarding claim 40, Yamazaki further discloses:
wherein an image is displayed in the first region (¶0039).  
Regarding claim 41, Yamazaki further discloses:
wherein the first region, the second region, and the bending region is continuously disposed in the substrate (101, figure 1a).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899